Citation Nr: 1410280	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.







INTRODUCTION

The Veteran served on active duty from November 1978 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to testify at a hearing before the Board by videoconference in his October 2012 substantive appeal (VA Form 9), but did not appear for his scheduled hearing.  He explained in a January 2014 statement that he had gone to the wrong location for the hearing and then had to return home due to his wife's illness.  He requested that the hearing be rescheduled.  The Board finds that the Veteran has presented good cause for his failure to appear, and will remand the claim to provide him another opportunity to testify at a hearing before the Board.  See 38 C.F.R. § 20.704(d) (2013).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a videoconference hearing before the Board.  He must be provided proper notice of the hearing date and location.  Copies of all notification must be associated with the claims file. 

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



